Tompkins, J.,
delivered the opinion of the Court.
This case presents the same points as the caso of Maulsby and Maulsby v. George S. Farr, with this single difference, that by the writ in this ease, the Sheriff was commanded to summon Robert Pollock as garnishee. The motion to amend here, too, came after the motion to set aside the judgment by default, and was, therefore, correctly overruled by the Court. The amendment here offered was the same as that offered in the other case, and had it been offered in we are of it was *310well enough, because the plaintiff in the action had directed Pollock to be summon* ed; and he having undertaken to know that Pollock had property of Earr in his possession, it was not necessary for the Sheriff to search for property which might be hidden, and which he might not have been able to find after the most diligent search. The judgment is affirmed..